Citation Nr: 0405152	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York



THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a left lower lobectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
February 1970, in the Army National Guard.  He also had 
additional periods of active duty training (ACT or ACDUTRA), 
including a period from June 11 to June 25, 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision (RD) of the VA Regional 
Office (RO), notice of which is dated July 20, 2000.  


FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his lung disability, or to put VA 
on notice of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claims has 
been developed.

2.  During pulmonary function testing to determine his 
respiratory status, the veteran most recently had post-
bronchodilator results showing forced expiratory volume in 
one second (FEV-1) of 70.3 percent predicted; a forced 
expiratory volume in one second to forced vital capacity 
ratio (FEV-1/FVC) of 70 percent; his Diffusion capacity of 
the Lung for Carbon Monoxide, by the single breath method, 
(DLCO) was 93.0.  


CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation 
greater than 30 percent for residuals of a lower left 
lobectomy.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.96, 
4.97, and Diagnostic Code 6844 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first issue the Board must address concerns whether the 
notice provided to the veteran was adequate, under the 
current state of VA law and regulation, and whether VA's 
other duties were met in this case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) appeared to hold, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Although only after the June 2000 RD was promulgated did the 
RO provide notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim, the Board determines that this was not 
prejudicial to the veteran under the facts and circumstances 
of the instant case.  This is because the veteran 
specifically notified VA, in April 2001, that he required 
more time to submit pertinent evidence, and he did submit 
this evidence in July 2001.  This evidence consisted of a 
private medical examination which was directly pertinent to 
the specific issue at hand.  Thus, not only was the veteran 
aware of what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him, and the need for him to 
submit any evidence in his possession that pertains to the 
claim, he did, in fact, submit his own private medical 
evidence.  

This was done after the April 2001 statement of the case 
(SOC) informing the veteran of what the medical evidence 
specifically must show in order for his claim to be granted.  
He was further notified of the VCAA and VA's duties, as well 
as his responsibilities, in April 2003, and again in November 
2003.  Although the November 2003 letter specified another 
disability, it again reminded the veteran of the general 
application of the VCAA.  Thus, if he were aware of any 
information pertinent to his claim, he would have contacted 
VA again, as he did in April and July 2001.  The veteran has 
shown he was well aware of the information and evidence 
needed to establish his claim, and of what he was responsible 
for providing, in this case.  

The Board notes that because the VCAA notice in this case was 
not provided to the veteran prior to the initial RO RD 
denying the claim, the timing of the notice does not comply 
with the express requirements crafted in Pelegrini.  While 
the Court did not address whether, and, if so, how, VA can 
possibly cure such a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini opined, on the one hand, that the 
failure to provide the notice until after a veteran has 
already received an initial unfavorable RD, i.e., a denial of 
the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the veteran by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other hand, 
the Court intimated that VA could demonstrate that the lack 
of a pre-RD notice was not prejudicial to the veteran.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two views on prejudice, Pelegrini has left 
open the possibility of a non-prejudicial error exception to 
the failure to issue a pre-RD VCAA notice.  To find otherwise 
would require the Board to remand every case for the purpose 
of having the RO provide a pre-initial adjudication notice.  
The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the NOD and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.   

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, in 
this case, the veteran did not respond to notices from VA in 
April 2003, July 2003, or November 2003, but he did 
previously respond to the SOC notice in April 2001.  The 
notices sent with the SOC or SSOC also show that the veteran 
was informed of the evidence considered, the law and 
regulations pertinent to his appeal, and what action VA has 
taken on his claim.  Thus, the veteran in this case has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Additionally, with respect to the content of the notice 
required, the RO specifically notified the veteran, on July 
22, 2003, that he should either provide sufficient 
information to conduct a search for, or submit any evidence 
or information that supported his claim.  See generally, 
§ 3.159(b)(1).  Thus, in this case, the Board finds that the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

Further, all duties to notify and assist the veteran have 
been met in this case.  In particular, VA has afforded the 
veteran numerous VA examinations and studies, and obtained 
clarifying data when needed, such as in April 2001, when the 
VARO requested additional information from the Albany VA 
Medical Center.  See 38 C.F.R. §§ 4.2, 4.6, 4.70.  The VARO 
also obtained the veteran's service medical records (SMRs), 
certified his service, and provided assistance to him in 
substantiating his claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5105, 
5106, 5107 (West 2002).  Thus, as all due process 
requirements have been met, the Board can address the 
veteran's claims.  

The veteran had developed what was thought to be left lower 
lobe pneumonia during a period of ADT in June 1977, and was 
subsequently hospitalized from July 2 to 17, 1977.  He was 
later diagnosed with carcinoid of the left lower lobe of his 
lung at a VA facility in October 1977.  Service connection 
was established for the residuals of left lower lobe lung 
cancer, that is, residuals from the veteran's lower left 
lobectomy, in an August 1984 RD.  A 30 percent rating was 
assigned.  In a communication received by VA in July 1999, 
the veteran claimed that his service-connected disability had 
increased in severity.  He essentially claims that he is 
becoming increasingly short of breath, must rest while 
performing physical labor, and has pain on deep breathing.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
increased rating claims, however, the most recent level of 
impairment is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); cf. Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The evaluation of restrictive lung disease, such as the 
veteran's post surgical lobectomy residual, is determined, at 
least in part, by a mechanical application of the results of 
pulmonary function studies, under Diagnostic Code 6844, 
38 C.F.R. § 4.97; see also 38 C.F.R. § 4.96; compare with 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing 
loss disability ratings derived by mechanical application of 
Schedule to numeric designations assigned after audiometric 
evaluations are rendered).  

Under these provisions, the veteran's current 30 percent 
evaluation is warranted when the veteran has a FEV-1 of 56 to 
70 percent predicted; or a FEV-1/FVC ratio of 56 to 70 
percent; or when DLCO is 56 to 65 percent of predicted.  

The minimum criteria for the next higher rating, at 60 
percent, requires a FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent; or when DLCO is 40 to 55 
percent predicted; or with maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating requires a FEV-1 of less than 40 percent 
predicted; or FEV-1/FVC of less than 40 percent; or when DLCO 
is less than 40 percent predicted; or with maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonae (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

As the explanatory comments in the Federal Register make 
clear, post-bronchodilation pulmonary function test [PFT] 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (in response to a 
comment recommending that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life, VA disagreed, finding "The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.")

In March 1995, the veteran's PFT results were an FEV-1 
percent predicted of 64.3, and an FEV/FVC ratio of 65; pre-
bronchodilator.  Post bronchodilator results were FEV-1 
percent predicted, 70.2; FEV/FVC ratio, 70.  DLCO was 91.5.  

In August 1999, pulmonary function studies showed an FEV-1 
percent predicted value of 55.1, an FEV/FVC ratio of 63, and 
a DLCO percent predicted of 82.9.  It was not indicated 
whether these were pre or post bronchodilator results, but 
the interpretation was that there was a moderate airflow 
obstruction, DLCO was normal, oximetry was normal at rest, 
and the airway obstruction was slightly worse than it was in 
1995.  The report of the VA chest x-ray examination shows 
that his lungs were clear.  The VA examiner noted that the 
veteran also had chronic right sided pleural effusion and a 
history of COPD [chronic obstructive pulmonary disease].  
There was no hemoptysis, no weight loss, no fever or night 
sweats.  

A September 15, 2000 VA report first shows a pre-
bronchodilator FEV-1 percent predicted value of 53.0, an 
FEV/FVC ratio of 62, and a DLCO percent predicted of 81.9.  
The examiner noted that [lung] restriction could not be 
excluded based on that examination, and that the airway 
obstruction was 25 percent worse compared to previous 
studies.  The examiner found that the veteran's test results 
represented a mild airflow obstruction.  Oximetry was normal 
at rest.  As the examiner noted in an addendum, the post-
bronchodilator results obtained two weeks later, at a second 
PFT, revealed an FEV-1 percent predicted value of 67.0, and 
an FEV/FVC ratio of 68.  Lung volumes were also normal.  
Interestingly, pre-bronchodilator FEV-1, at this sitting, was 
58.4 (versus 53.0 two weeks earlier on September 15, 2000), 
and the FEV/FVC ratio was 68 (versus 65 on September 15, 
2000).  See 61 Fed. Reg. 46, 720, 46,723 (Sept. 5, 1996) 
(post-bronchodilator results to be used for rating purposes, 
as they are the standard basis of comparison of pulmonary 
function, and assure more consistent evaluations.)  

In June 2001, the veteran was seen by his private practioner, 
who opined that although the veteran was rated at 30 percent 
due to his PFTs, he felt that a higher rating due to pain may 
be available, although this would be a slight rating, since 
the pain was not incapacitating, and only intermittent.  He 
also noted that some of the symptoms of coughing, dyspnea on 
exertion and intermittent wheezing was probably secondary to 
the veteran's COPD, which was not being treated.  

Most recently, in July 2003, the VA report shows pre-
bronchodilator FEV-1 percent predicted value of 60.4, an 
FEV/FVC ratio of 64, and a DLCO percent predicted of 93.0.  
The post-bronchodilator results revealed an FEV-1 percent 
predicted value of 70.3, and an FEV/FVC ratio of 70.  The VA 
examiner noted that the veteran's respiratory rate was "14/ 
minute," the heart was not enlarged, and the examiner 
indicated that S1 and S2 were normal with A2 equal to P2, not 
suggestive of pulmonary hypertension.  There was a grade 2/6 
systolic ejection murmur.  The veteran was diagnosed with:  
(1) status post carcinoid tumor of the left lower lung with 
left lower lobectomy, (2) chronic obstructive pulmonary 
disease, (3) and prior evidence of decreased vital capacity, 
as one might find in emphysema or hyperexpansion due to 
lobectomy.  

In January 2004, the veteran was also diagnosed with cardiac 
arrhythmia and hypertension.  However, after an examination 
of the veteran's heart, the VA examiner concluded that the 
veteran's heart condition was not secondary to his lung 
condition.  Other than the cardiac arrhythmia, there was 
normal sinus rhythm.  The veteran elected not to perform a 
stress test because of left foot pain and sweating.  He could 
not do any running on the treadmill.  His estimated stress 
test METS were 10, however.  

Although the veteran has also been diagnosed with other non-
service connected respiratory disorders (COPD), the Board has 
nonetheless considered all of the evidence, and determines 
that a current rating higher than 30 percent is not warranted 
under Diagnostic Code 6844 for his service-connected 
lobectomy residuals.  This is because post-bronchodilator 
results have never revealed criteria that meet the minimum 
threshold requirements for a 60 percent evaluation.  
Additionally, none of the other findings suggested for the 
assignment of a 60 or 100 percent evaluation are found.  
Although the veteran does have cardiac disorders, the January 
2004 VA examiner found that his cardiac disorders were not 
related to his service-connected lung condition.  

It has been averred that consideration of the DeLuca factors 
require an additional rating for the veteran's pain.  The 
Board concludes that this is not warranted, however.  First, 
DeLuca is only applicable when determining the severity of 
musculoskeletal disabilities, which are rated, on part, on 
the basis of range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Second, the veteran does not have pain with normal 
respiration, and the Board is of the view that the 30 percent 
evaluation assigned, which clearly is in excess or in accord 
with the specific rating criteria, adequately compensates him 
for those occasions when extreme inspiration causes pain.  
38 C.F.R. § 4.7.  See also 38 C.F.R. § 4.96(a) (a single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture).  Although his 
private examiner did note that the veteran had some pain, 
that examiner also disclosed that he is not familiar with 
VA's Schedule.  He also noted that the veteran has COPD, 
which is at least contributing to his symptomatology picture.  

Thus, although the June 2001 examination report noted the 
veteran's contention of pain on deep breathing, the Board 
finds no exceptional disability picture in this case to 
warrant referral or consideration of 38 C.F.R. § 3.321(b)(1).  
The veteran has not required any recent periods of 
hospitalization for his service-connected condition.  
Treatment records are essentially negative for any mention of 
lower left lobe residuals.  There is no evidence of a painful 
or otherwise compensable scar, and there is no evidence in 
the claims file to suggest that marked interference with 
employment is the result this condition.  Indeed, on VA 
examination in June 2003 the examiner noted that the 
disability did not interfere with the veteran's current 
routine work, or position as a supervisor.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application, and the 
claim must be denied.  



ORDER

A rating higher than 30 percent for residuals of a left lower 
lobectomy is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



